Citation Nr: 1031599	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Andrew C. Demos, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1976 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and February 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida and Newark, New Jersey, 
respectively.  The initial 2004 decision denied the Veteran's 
petition to reopen, while the February 2005 decision reopened the 
claim, and denied the service connection claim on the merits.

The Veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in April 2007.  A transcript is 
associated with the claims file.

This case was previously before the Board in July 2007, at which 
time the Board reopened the Veteran's claim and denied service 
connection for a low back disability, to include osteoarthritis 
of the lumbar spine.  He appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 23, 2009 Memorandum Decision, the Court set aside the 
Board's July 2007 decision and remanded the case to the Board for 
readjudication in accordance with the directives in the Court's 
decision.  The case is now, once more, before the Board for 
appellate review.


FINDING OF FACT

The evidence showing a relationship between the current low back 
disability and service is in relative equipoise.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims, in essence, that he sustained a low back 
injury in service which caused him to develop arthritis in the 
low back.  The Veteran testified at his hearing that he has had 
continuous back problems from the time of service and that the 
back disability has increased over the years.  

The record shows a current lower back disability.  An August 1995 
VA discharge summary noted a diagnosis of chronic back pain/ 
herniated disc L5-S1 with slight spinal stenosis secondary to 
hypertrophy of facet on MRI.  Another August 1995 report noted 
mild degenerative osteoarthritic changes.  Subsequent VA 
treatment records and examination reports indicate a current back 
disability.  In 2005, VA examiners reported diagnoses of chronic 
lumbar strain and herniated disc at L5-S1 with radicular 
complaints.  

A search of the service medical records reveals treatment for low 
back pain (with a history of movement of heavy objects) in May 
1981.  Loss of motion and secondary muscle spasms were noted 
during this examination, and the Veteran was diagnosed as having 
back strain.  There are no further indications of back symptoms 
during service.

As the record shows a current low back disability and back pain 
during active service, the determinative issue is whether these 
are related.

The Board finds that service connection on a presumptive basis is 
not warranted for arthritis.  The competent and probative 
evidence does not show any arthritis manifested to a degree of 10 
percent or more within one year from the date of his separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The earliest 
post-service evidence of a back disability is in 1987.  A 
February 1987 VA treatment report indicates the Veteran 
complained of having recurrent low back pain since 1980.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry, then, is 
whether the Veteran's current low back disability was caused by 
any incident of service. 

In September 2003, a clinical treatment report indicated that the 
Veteran's low back pain with sciatica is most likely service 
connected.  There is no indication that the claims file was 
reviewed, or that the opinion was based on anything other than a 
subjective history reported by the Veteran.  The Board may not, 
however, disregard this physician's impression, as the subjective 
history of injury is confirmed by the service treatment records.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  

The RO, in an attempt to clarify this opinion, scheduled the 
Veteran for a comprehensive VA orthopedic examination.  The 
Veteran underwent VA examinations in May 2005 for peripheral 
nerves and the spine.  As noted above, the VA examiner who 
conducted the peripheral nerve examination reported a diagnosis 
of chronic lower back strain.  The examiner opined that the 
Veteran's current lower back strain is most likely related to the 
back strain he suffered while he was in the active duty service 
in 1981.  The other 2005 VA examiner assessed the Veteran as 
having narrowing of the L5-S1 disc space (confirmed by X-ray), 
with a diagnosis of a herniated disc at L5-S1.  The examiner 
reviewed the claims file, and stated that it was his opinion that 
the Veteran's current back disability was not related to the 
strain suffered on active duty in 1981.  He noted that the 
Veteran reported a history of moving heavy objects post-service 
while living in Florida, and it was the examiner's belief that 
the current back disorder was "an aggravation of that."

Given the favorable and unfavorable evidence, the Board finds 
that there is an approximate balance of positive and negative 
evidence as to whether the Veteran currently has a current low 
back disability that is related to his period of service.  When 
the evidence is in such relative equipoise, the Board must give 
the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The Veteran incurred a back injury in 
service.  The Board also notes that the Veteran is competent to 
state that he has had back pain since service.  Two VA clinicians 
related the Veteran's low back disability to service.  Thus, the 
Board finds that the Veteran's current low back disability is 
related to the injury incurred in service.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay  evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board has considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the 
favorable outcome above, however, no prejudice to the appellant 
could result from this appellate determination.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Service connection for a low back disability is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


